        Case 2:20-cv-03797-FMO-JC Document 8 Filed 04/27/20 Page 1 of 7 Page ID #:44

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                    Central District
                                                __________  District of
                                                                     of California
                                                                        __________

                                                                )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No.
                                                                )
                                                                )
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk
          Case 2:20-cv-03797-FMO-JC Document 8 Filed 04/27/20 Page 2 of 7 Page ID #:45

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                  , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Case 2:20-cv-03797-FMO-JC Document 8 Filed 04/27/20 Page 3 of 7 Page ID #:46




 1 BROWNE GEORGE ROSS LLP
   Thomas P. O’Brien (State Bar No. 166369)
 2
     tobrien@bgrfirm.com
 3 Jennie Wang VonCannon (State Bar No. 233392)
     jvoncannon@bgrfirm.com
 4
   David J. Carroll (State Bar No. 291665)
 5   dcarroll@bgrfirm.com
   Nathan F. Brown (State Bar No. 317300)
 6
     nbrown@bgrfirm.com
 7 801 S. Figueroa Street, Suite 2000
   Los Angeles, California 90017
 8
   Telephone: (213) 725-9800
 9 Facsimile: (213) 725-9808
10
   Attorneys for Plaintiff
11 Francis J. Racioppi, Jr.
12
                          UNITED STATES DISTRICT COURT
13
                         CENTRAL DISTRICT OF CALIFORNIA
14
15 FRANCIS J. RACIOPPI, JR., an                Case No.
   individual,
16                                             COMPLAINT FOR DAMAGES
17             Plaintiff,
                                                 1. Civil Conspiracy
18                vs.                            2. Breach of Contract
19                                               3. Breach of Implied Covenant of
     DMITRY BORISOVICH BOSOV, an                    Good Faith and Fair Dealing
20   individual; GARY I. SHINDER, also           4. Intentional Misrepresentation
21   known as “Igor Shinder,” an individual;        (Cal. Lab. Code § 970)
     GENIUS FUND I, INC., a Delaware             5. Wrongful Termination in
22   Corporation; GENIUS FUND I, LLC, a             Violation of Public Policy
23   Delaware Limited Liability Company;         6. Whistleblower Retaliation (Cal.
     RESTRUCTURE TRUST LLC, a                       Lab. Code § 1102.5)
24   Limited Liability Company; ESSMW –
25   EARTH SOLAR SYSTEM MILKY                  DEMAND FOR JURY TRIAL
     WAY, LLC, a Wyoming Limited
26   Liability Company; GOLDHAWK
27   INVESTMENTS LTD., a Cyprus
     Limited Company; ALLTECH
28   GROUP, a Russian company; HELI
     1482785.11

                                  COMPLAINT FOR DAMAGES
Case 2:20-cv-03797-FMO-JC Document 8 Filed 04/27/20 Page 4 of 7 Page ID #:47




 1 BIOTECH LLC, a California Limited
   Liability Company; DR. KUSH
 2
   WORLD COLLECTIVE LLC, a
 3 Limited Liability Company; EAGLE
   ROCK HERBAL COLLECTIVE LLC,
 4
   a California Limited Liability
 5 Company; GENIUS PRODUCTS LLC,
   a California Limited Liability
 6
   Company; FULL CIRCLE LABS LLC,
 7 a California Limited Liability
   Company; NATURE’S HOLIDAY
 8
   LLC, a California Limited Liability
 9 Company; VARIANT HEMP
   SOLUTIONS LLC, a California
10
   Limited Liability Company; GENIUS
11 DELIVERY LLC, a California Limited
12 Liability Company; PLANCK
   PROPERTIES LLC, a California
13 Limited Liability Company;
14 ARISTOTLE EQUIPMENT LLC, a
   California Limited Liability Company;
15 GENIUS SALES LLC, a California
16 Limited Liability Company; GENIUS
   PRODUCTS T, INC., a California
17 Corporation; GENIUS PRODUCTS
18 NT, INC., a California Corporation;
   GENIUS PRODUCTS, INC., a
19 California Corporation; FULL CIRCLE
20 INDUSTRIES; and DOES 1 through
   50, inclusive,
21
22              Defendants.

23
24                Plaintiff Francis J. Racioppi, Jr., by and through his counsel of record, alleges
25 as follows:
26                                   JURISDICTION AND VENUE
27                1.    This Court has original jurisdiction over this action under 28 U.S.C.
28 § 1332. As alleged herein, Plaintiff is a citizen of the State of New York and his
     1482785.11
                                                      -1-
                                           COMPLAINT FOR DAMAGES
Case 2:20-cv-03797-FMO-JC Document 8 Filed 04/27/20 Page 5 of 7 Page ID #:48



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

            FRANCIS J. RACIOPPI, JR., v. DMITRY BORISOVICH BOSOV et al.
                                    2:20-cv-03797

                            ATTACHMENT #2 TO SUMMONS

DEFENDANTS TO BE SERVED:

GARY I. SHINDER, an individual
1217 Colts Circle
Lawrenceville, NJ 08648

and

c/o Genius Fund I, Inc.
255 W. Foothill Boulevard, Suite 205
Upland, CA 91786

GENIUS FUND I, INC., a Delaware Corporation
c/o Corporation Service Company
251 Little Falls Drive
Wilmington, DE 19808

GENIUS FUND I, LLC, a Delaware Limited Liability Company
c/o Corporation Service Company
251 Little Falls Drive
Wilmington, DE 19808

RESTRUCTURE TRUST, LLC, a Limited Liability Company
255 W. Foothill Boulevard, Suite 205
Upland, CA 91786

ESSMW - EARTH SOLAR SYSTEM MILKY WAY, LLC, a Wyoming Limited Liability
Company
c/o MyCompanyWorks, Inc.
1603 Capitol Avenue, Suite 310
Cheyenne, WY 82001

GOLDHAWK INVESTMENTS LTD., a Cyprus Limited Company
Halkidiki, 4, German River 4040
Limassol, Cyprus




1532785.1
Case 2:20-cv-03797-FMO-JC Document 8 Filed 04/27/20 Page 6 of 7 Page ID #:49



ALLTECH GROUP, a Russian Company
11 Minskaya Street
Moscow 121108
Russian Federation

HELI BIOTECH LLC, a California Limited Liability Company
c/o The Prentice-Hall Corporation System, Inc.
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

DR. KUSH WORLD COLLECTIVE LLC, a Limited Liability Company
c/o Vahan Gelejian
18757 Burbank Boulevard, Suite 104
Tarzana, CA 91356

EAGLE ROCK HERBAL COLLECTIVE LLC, a California Limited Liability Company
c/o The Prentice-Hall Corporation System, Inc.
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

GENIUS PRODUCTS LLC, a California Limited Liability Company
1113 Electric Avenue., #4
Venice, CA 90291

FULL CIRCLE LABS LLC, a California Limited Liability Company
c/o The Prentice-Hall Corporation System, Inc.
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

NATURE’S HOLIDAY LLC, a California Limited Liability Company
c/o The Prentice-Hall Corporation System, Inc.
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

VARIANT HEMP SOLUTIONS LLC, a California Limited Liability Company
c/o The Prentice-Hall Corporation System, Inc.
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

GENIUS DELIVERY LLC, a California Limited Liability Company
c/o The Prentice-Hall Corporation System, Inc.
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833




1532785.1
Case 2:20-cv-03797-FMO-JC Document 8 Filed 04/27/20 Page 7 of 7 Page ID #:50



PLANCK PROPERTIES LLC, a California Limited Liability Company
c/o The Prentice-Hall Corporation System, Inc.
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

ARISTOTLE EQUIPMENT LLC, a California Limited Liability Company
c/o The Prentice-Hall Corporation System, Inc.
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

GENIUS SALES LLC, a California Limited Liability Company
c/o The Prentice-Hall Corporation System, Inc.
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

GENIUS PRODUCTS T INC., a California Corporation
c/o The Prentice-Hall Corporation System, Inc.
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

GENIUS PRODUCTS NT INC., a California Corporation
c/o The Prentice-Hall Corporation System, Inc.
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

FULL CIRCLE INDUSTRIES
255 W. Foothill Boulevard, Suite 205
Upland, CA 91786




1532785.1
